Citation Nr: 1530602	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability manifested by fatigue.  

3.  Entitlement to service connection for obstructive sleep apnea (OSA).  

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985, and from October 1990 to April 1991.  The Veteran had additional service in the Army Reserve.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that rating decision, the RO denied, in pertinent part, claims of service connection for PTSD, anxiety, and depression, as well as sleep apnea and fatigue.  

In February 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that proceeding is of record.

The AVLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In July 2010 the Board remanded the case to the RO for further development and adjudicative action.  In that remand, the Board recharacterized the Veteran's claims of service connection for depression and anxiety to entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders other than PTSD.  

Before the case was returned to the Board on appeal, the RO issued a rating decision in September 2011 granting service connection for PTSD.  As such, the issue of service connection for PTSD is no longer on appeal or before the Board at this time.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for sleep apnea and whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is in equipoise as to whether the Veteran, as likely as not, has a separately diagnosed anxiety disorder and depressive disorder that are related to, and inextricably intertwined with, the service-connected PTSD.  

2.  The Veteran does not have chronic fatigue syndrome, and his chronic fatigue has been attributed to a symptom of sleep apnea and PTSD.  
CONCLUSIONS OF LAW

1.  An anxiety disorder and a depressive disorder were incurred in service  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

2.  The criteria for service connection for chronic fatigue, to include chronic fatigue syndrome as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1101 , 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in August 2008 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, private treatment, and lay statements.  There are no known and available records that remain outstanding with regard to the claims decided herein.  The Veteran was afforded a VA examination to address his fatigue in May 2011.  The examiner provided a medical opinion as to the likely etiology of the Veteran's fatigue.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

Finally, with regard to the claim of service connection for fatigue, all development directed by the Board's prior remand in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As the claims of service connection for an anxiety disorder and depressive disorder are granted, any defect in the duties to notify and assist with respect to those claims is harmless error.  


II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD, and for fatigue.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The medical evidence of record is in equipoise as to whether the Veteran has a separate diagnosis of anxiety disorder and/or depressive disorder in addition to his PTSD.  The evidence weighing in favor of the claim comes from VA examination reports and outpatient mental health reports noting an Axis I diagnosis of anxiety disorder and/or depressive disorder.  See, e.g., October 2008 and April 2009 VA Mental Health Clinic (MHC) Diagnostic Assessments; August 2010 DA Form 3349 with a diagnosis of depression; and a June 2015 VA examination report.  

The evidence weighing against the claim comes from a VA examiner who indicated that the Veteran's PTSD is his only diagnosed psychiatric disability and his anxiety and depression are symptoms associated with the PTSD.  See, e.g., May 2012 VA examination report.  

As the record is in relative equipoise as to whether the Veteran has a separately diagnosed anxiety disorder and depressive disorder, service connection is warranted for an anxiety disorder and a depressive disorder.  In this regard, however, it should be noted that despite having multiple diagnosed psychiatric disorders, the rating for the Veteran's service-connected PTSD has always included symptoms of anxiety and depression.  Moreover, these grants do not result in a separate disability rating or additional compensation payment, as all psychiatric disabilities are rated together as one under the General Rating Formula for Mental Disorders; and, all of the Veteran's symptoms are considered under that criteria.  See 38 C.F.R. § 4.130 (2014).

Regarding the Veteran's claim of service connection for fatigue, the record clearly demonstrates that the Veteran's fatigue is a symptom of his PTSD-related nightmares and his sleep apnea.  A VA examiner in May 2011 specifically noted that the etiology of the Veteran's fatigue is multifactorial.  The examiner stated, "His sleep apnea certainly does play a role in his fatigue, by his own statement, noting that he does suffer from fatigue when he does not use the continuous positive airway pressure (CPAP) and is not having nightmares."  The examiner also noted that the Veteran had an anxiety component causing the fatigue.  

There is no medical evidence to the contrary.  In essence, the examiner explained that the Veteran's fatigue is a symptoms of two underlying disorders, a psychiatric disorder causing nightmares and sleep apnea.  No examiner has suggested any other etiology.  

Furthermore, the examiner in May 2011 specifically found that the Veteran did not have chronic fatigue syndrome.  

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(i).  

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

In this regard, the Veteran has never alleged, and the record does not show, that the Veteran has chronic fatigue as part of an undiagnosed illness or chronic multi-symptom illness resulting from his service in the Southwest Asia Theater of Operations.  See 38 C.F.R. § 3.317.  Here, the medical evidence attributes the Veteran's symptom of fatigue to specifically diagnosed disorders as noted above.  

In other words, the Veteran does not have a disability manifested by fatigue that is separate and apart from his psychiatric disorder and sleep apnea.  Because the Veteran's fatigue is a symptom, rather than a disorder in and of itself, service connection is not warranted for fatigue.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

As the Veteran's fatigue is not a separately diagnosed disability, service connection for fatigue is not warranted.  

ORDER

Service connection for an anxiety disorder and depressive disorder is granted.  

Service connection for a disability manifested by fatigue is denied.  


REMAND

The Veteran maintains that his sleep apnea had its onset during service.  The record shows that sleep apnea was first diagnosed in 2008 following a sleep study in February 2008.  An April 2008 VA Sleep Clinic Follow-up Evaluation report notes a diagnosis of mild OSA with severe hypersomnia.  

A VA examiner in May 2011 opined that the Veteran's sleep apnea was unrelated to service because the first evidence showing sleep apnea was in 2008.  The examiner also noted that the Veteran's sleep apnea was probably secondary to weight gain.  

The examiner did not, however, consider whether the Veteran's sleep apnea may have had its onset during service even though it was not specifically diagnosed until 2008.  The record contains various lay statements from fellow soldiers who served with the Veteran in the Persian Gulf who noted that the Veteran snored very loudly in his sleep and would awaken yelling and screaming to catch his breath.  See lay statements dated in January 2009 from R.E.J., and July 2010 lay statements from D.L.S. and J.J.O.  

It does not appear that the May 2011 VA examiner considered the lay statements in her opinion.  Significantly, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Here, it is certainly plausible that the Veteran was unaware of his sleep apnea for years prior to the diagnosis given the very nature of sleep apnea.  Moreover, the lay statements raise the possibility that the Veteran's "loud snoring" and struggle to catch his breath in the middle of the night, as reported by some of the soldiers with whom he served, may have been signs of sleep apnea at that time.  Although the lay persons who provided statements as to the Veteran's loud snoring are capable of lay observation such as loud snoring and difficulty breathing at night, they are not medical professionals and therefore are not competent to diagnose sleep apnea, as this is a medical condition which is not always capable of lay observation.  As such, the May 2011 VA examination is not adequate and another examination is necessary to decide this claim.  

Also, in a May 2012 rating decision, the RO confirmed and continued a previously denied claim for service connection for a back disability because new and material evidence had not been received to reopen the claim.  

In March 2013, the Veteran submitted a Notice of Disagreement (NOD) with the May 2012 denial of his back claim.  The RO has not yet issued a Statement of the Case as to the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability.

The RO is now required to send the Veteran a Statement of the Case (SOC) as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following action:

1.  Provide the veteran with a Statement of the Case as to the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

2.  Obtain and associate with the record any outstanding VA treatment records pertinent to the claim of service connection for sleep apnea.  

3.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records identified by his as pertinent to his claim of service connection for sleep apnea.  

4.  After completion of Directives 2-3 above, schedule the Veteran for a VA examination to determine whether the Veteran's sleep apnea, as likely as not, had its onset during service.  The Veteran's claims file and electronic record must be made available to the examiner prior to the examination and the examiner must review the contents in conjunction with the examination.  All necessary tests and studies should be performed.  Based on a review of the record, including the lay statements as to the Veteran's observable symptoms in service, the examiner is requested to opine as to whether the Veteran's sleep apnea, which was diagnosed in 2008, at least as likely as not (a 50 percent or higher probability) had its onset during service in the Persian Gulf.  A complete rationale for all opinions expressed is required.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ must readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


